


110 HRES 163 IH: Urging the collective judgment of both

U.S. House of Representatives
2007-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 163
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2007
			Ms. DeLauro (for
			 herself, Mr. Olver,
			 Mr. Larson of Connecticut,
			 Mrs. Maloney of New York, and
			 Mr. Fattah) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Urging the collective judgment of both
		  Congress and the President regarding the use of military force by the United
		  States.
	
	
		Whereas the United States has the best trained, most
			 effective military in the world;
		Whereas the United States military consists of an all
			 volunteer force of dedicated, patriotic men and women;
		Whereas the men and women of the Armed Forces are a
			 reflection of the best values and spirit of our Nation;
		Whereas Congress has a responsibility to ensure that the
			 members of the Armed Forces are provided for to the fullest extent
			 possible;
		Whereas Congress has a responsibility to make certain that
			 the lives of the members of the Armed Forces are never put at risk without
			 careful consideration;
		Whereas, under the Constitution of the United States,
			 Congress has the power to declare war;
		Whereas the use of military force by the United States
			 must not proceed without careful preparation;
		Whereas Congress enacted legislation permitting the
			 President of the United States to use military force against Afghanistan
			 (Public Law 107–40) and against Iraq (Public Law 107–243) only after 17 hours
			 of debate; and
		Whereas the use of military force by the United States
			 must not be undertaken without a full debate over whether it is in the best
			 interests of the United States: Now, therefore, be it
		
	
		That—
			(1)it is the sense of the House of
			 Representatives that the Constitution of the United States provides that the
			 President, in an emergency, may act to defend the country, but reserved the
			 matter of offensive war to Congress as the representatives of the people;
			 and
			(2)the House of Representatives affirms the
			 requirement under the Constitution that the President seek and obtain the
			 approval of Congress before the United States undertakes offensive military
			 action against any other nation.
			
